Cc S f; th Seyfarth Shaw LLP
a) ey ar : 620 Eighth Avenue
New York, New York 10018

T (212) 218-5500
an ae F (212) 218-5526

; | jegan@seyfarth.com

! T (212) 218-5291
| www.seyfarth.com
'

j

:

December 5, 2019 . DEC 05 2019
VIA ECF a

Pacesetter

Hon. Alison J. Nathan

United States District Judge

United States District Court for the Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Sanabria v. Theory LLC et al,
Case No.: 1:19-cv-08315-AJN (S.D.N.Y.)

Dear Judge Nathan:

This firm represents Defendant 47-49 Greene Street Owner LLC (47-49 Greene
Street) in the above-referenced action. We write, with consent of both Plaintiff and co-
defendant Theory LLC, to respectfully request (1) an adjournment of the Initial Pretrial
Conference scheduled for December 20, 2019 and (2) a corresponding extension of the
deadline to file pre-conference submissions, based on 47-49 Greene Street’s waiver of
service.

By way of background, Plaintiff filed the Complaint on September 6, 2019.
Plaintiff filed an Amended Complaint to correctly name 47-49 Greene Street on
November 18, 2019. (ECF No. 13.) 47-49 Greene Street waived service of the
Summons and Complaint on November 19, 2019. (ECF No. 17.) Accordingly, the
present deadline for 47-49 Greene Street to respond to the Complaint is January 21,
2020. On October 2, 2019, the Court scheduled an Initial Pretrial Conference for
December 20, 2019 at 3:00 p.m. (ECF No. 7.) Further, as per the Court’s October 2,
2019 Order, the parties must submit a joint letter and Proposed Civil Case Management
Plan and Scheduling Order by December 13, 2019. (/d.)

We respectfully request that the Court adjourn the Initial Pretrial Conference to
either February 7, 2020, February 21, 2020 or February 28, 2020, and reset the
deadlines for pre-conference submissions accordingly. 47-49 Greene Street requires
additional time to evaluate Plaintiff's claims, both to consider its response to the
Amended Complaint, and prepare the joint letter contemplated by the Court’s October 2,
2019 Order. (/d.)

 

 
~~ Hon. Alison J. Nathan
G Seyfarth December 5 2019

The granting of this adjournment request will not impact any other scheduled
deadlines, and is not intended to cause undue delay. We thank the Court for its time
and attention to this matter, and for its consideration of this application.

Respectfully submitted,
SEYFARTH SHAW LLP

/s/ John W. Egan

John W. Egan

cc: All counsel of record (via ECF)

 

 

The parties' request is granted. The initial pre-trial conference
currently scheduled for December 20, 2019 is hereby adjourned to
February 21, 2020 at 3:30 p.m. The parties' pre-conference
submissions shall be due one week in advance of the new
conference date.

 

 

     
    

SO ORDERED.
SO QRDER ®
HGNJASISON J. NATHAN

  

UNITED STATES DISTRICT JUDGE

 
